RESOLUCIÓN
El 19 de enero de 2017, la Junta de Educación Jurídica Continua (Junta) presentó ante nuestra consideración el Proyecto de Enmiendas a los Reglamentos de Educación Jurídica Continua y del Programa de Educación Jurídica Continua (Proyecto). Lo anterior en cumplimiento con su deber de asegurar el más efectivo y adecuado funciona-miento del Programa de Educación Jurídica Continua (Programa). En particular, la Junta propuso la adopción de un nuevo reglamento que consolidara la normativa dis-puesta en el Reglamento de Educación Jurídica Continua de 1998 (Reglamento de 1998) y en el Reglamento del Pro-grama de Educación Jurídica Continua de 2005 (Regla-mento de 2005), según enmendados, y que además modifi-cara varias de las disposiciones contenidas allí. Véanse: In re Enmdas. R. Educ. Jur. Cont., 193 DPR 233 (2015); In re *255Aprobación Regl. Prog. Educ. Jur., 164 DPR 555 (2005); In re Regl. Educ. Jur. Cont., 146 DPR 494 (1998).
Tras un examen minucioso del Proyecto presentado por la Junta, y en virtud de nuestro poder inherente para re-glamentar la profesión jurídica, adoptamos hoy el nuevo Reglamento del Programa de Educación Jurídica Continua, el cual se hace formar parte de esta Resolución. Me-diante la aprobación de este cuerpo normativo, instituimos procesos más ágiles y eficientes que promueven la más efectiva administración del Programa y el uso óptimo de los recursos disponibles. Constituye, además, un paso afir-mativo para garantizar la excelencia en los servicios que prestan los profesionales del Derecho, quienes están obli-gados a capacitarse continuamente. Véase Canon 2 del Có-digo de Ética Profesional, 4 LPRA Ap. IX.
Con la entrada en vigor de este nuevo reglamento que-dan derogados los Reglamentos de 1998 y de 2005, según enmendados. No obstante lo anterior, en conformidad con lo dispuesto en la Regla 41 recién adoptada, cualquier pro-cedimiento iniciado bajo los reglamentos derogados conti-nuará vigente, siempre y cuando sea compatible con este nuevo Reglamento. Confiamos en que la reglamentación que hoy aprobamos sirva de cimiento para la optimización de los procesos y el desarrollo de la educación jurídica continua en Puerto Rico.

Esta Resolución tendrá vigencia inmediata. Notifíquese por correo electrónico a la Junta de Educación Jurídica Continua, al Director Ejecutivo del Programa de Educación Ju-rídica Continua, al Director Administrativo de los Tribuna-les y al Director de la Oficina de Prensa. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
*256REGLAMENTO DEL PROGRAMA DE EDUCACIÓN JURÍDICA CONTINUA
TABLA DE CONTENIDO
Capítulo I. Disposiciones generales.259
Regla 1. Base legal.259
Regla 2. Título.259
Regla 3. Misión.259
Regla 4. Aplicabilidad.260
Regla 5. Definiciones.262
Capítulo II. Junta de Educación Jurídica Continua.264
Regla 6. Miembros: nombramiento, facultades y limitaciones.264
Regla 7. Reuniones.266
Regla 8. Director o Directora.267
Regla 9. Funciones del Director o de la Directora.267
Capítulo III. Acreditación de educación jurídica continua.268
Regla 10. Curso acreditable; requisitos.268
Regla 11. Aprobación y acreditación de cursos; requisitos.268
Regla 12. Cursos ofrecidos por entidades profesionales privadas con o sin fines de lucro; requisitos.271
Regla 13. Cursos ofrecidos por entidades profesionales públicas; requisitos.273
Regla 14. Cómputo de créditos.273
Regla 15. Cursos ofrecidos a distancia.274
Regla 16. Acreditación de actividades relacionadas con la educación jurídica continua.274
Regla 17. Requisito de divulgación efectiva.275
*257IV. Proveedores y proveedoras.275 Capítulo

Regla 18. Proveedores y proveedores; requitos.275

Regla 19. Proveedores o proveedores; solicitud.275
Regla 20. Deberes del proveedor y de la proveedora sobre aprovechamiento académico.278
Regla 21. Recursos.278
Regla 22. Actividades no relacionadas con la educación jurídica continua.279
Regla 23. Deber de proveer acomodo razonable.279
Regla 24. Expedientes de los cursos.279
Capítulo V. Procedimientos ante la Junta.280
Regla 25. Peticiones.280
Regla 26. Evaluación; determinación.280
Regla 27. Revisión de las decisiones del Director o de la Directora.281
Regla 28. Revisión ante el Tribunal Supremo.281
Capítulo VI. Cumplimiento por los y las profesionales del Derecho.282
Regla 29. Cumplimiento.282
Regla 30. Incumplimiento.282
Regla 31. Vista informal.284
Regla 32. Incumplimiento; referido a la Junta de Educación Jurídica Continua.285
Regla 33. Reinstalación.285
Capítulo VII. Mecanismos alternos de cumplimiento.286
Regla 34. Participación como recursos y enseñanza de cursos de Derecho.286
Regla 35. Publicación de obras de contenido jurídico.286
Capítulo VIII. Disposiciones generales.286
Regla 36. Representación legal de oficio.286
Regla 37. Notificaciones del Director, de la Directora o de la Junta; modos de realizarlas.287
*258Regla 38. Confidencialidad.287
Regla 39. Situaciones no previstas.287
Regla 40. Separabilidad.288
Regla 41. Vigencia.288
*259Capítulo I. Disposiciones generales

Regla 1. Base legal

Este reglamento se promulga en virtud del poder inhe-rente del Tribunal Supremo de Puerto Rico de reglamentar la profesión jurídica en Puerto Rico.

Regla 2. Título

Este Reglamento se conocerá como Reglamento del Pro-grama de Educación Jurídica Continua.

Regla 3. Misión

El Tribunal Supremo de Puerto Rico, en virtud de su poder inherente de reglamentar la profesión de la aboga-cía y la notaría en el país, establece un programa de edu-cación jurídica continua obligatoria dirigido a alentar y contribuir al mejoramiento académico de toda persona que ejerce la profesión del Derecho. Se crea la Junta de Educación Jurídica Continua, organismo al cual se le de-legan las funciones necesarias para llevar a cabo este pro-grama y velar por el cumplimiento de los requisitos esta-blecidos en este Reglamento.
Una de las funciones básicas de la Junta es certificar que los y las profesionales del Derecho cumplan con su deber de tomar los cursos de educación jurídica aprobados por ésta, a través de los cuales se alcancen los objetivos pretendidos. Por consiguiente, la realización de esta mi-sión requiere contar con un programa de educación jurí-dica continua administrado de manera eficiente y para que los y las profesionales del Derecho se mantengan al día en la jurisprudencia, la legislación, la doctrina y las destrezas necesarias para el desempeño de su profesión dentro de los más altos niveles de calidad y competencia.
Los mecanismos establecidos en este Reglamento le per-miten a la Junta llevar a cabo su misión y las encomiendas delegadas. Sus reglas pretenden, además, propiciar el *260cumplimiento del deber ético que tiene todo y toda profe-sional del Derecho de mantener un alto grado de excelen-cia y competencia en los servicios legales que preste.
Regla 4. Aplicabilidad
(A) Las disposiciones de este Reglamento aplican a todo y toda profesional del Derecho admitido o admitida al ejer-cicio de la abogacía y la notaría en Puerto Rico, así como a quienes el Tribunal Supremo ha suspendido del ejercicio de la profesión legal en forma temporal o por un periodo de tiempo específico.
(B) El abogado y la abogada a quien el Tribunal Supremo separe del ejercicio de la profesión en forma perma-nente o indefinida y que voluntariamente interese cumplir con el Programa de Educación Jurídica Continua, podrá hacerlo. En ese caso, se podrá emitir una certificación de estatus de cumplimiento a solicitud del o de la profesional del Derecho, o del Tribunal Supremo.
(C) Se excluye de las disposiciones de este Reglamento a:
(1) los jueces y las juezas del Tribunal General de Jus-ticia de Puerto Rico, durante el término de sus cargos, y los exjueces y las exjuezas del Tribunal Supremo de Puerto Rico;
(2) los jueces y las juezas de la Corte Federal para el Distrito de Puerto Rico y de la Corte de Quiebras, y los magistrados y las magistradas federales, durante el tér-mino de sus cargos;
(3) los y las profesionales del Derecho con estatus de inactivo o de baja voluntaria ante la Secretaría del Tribunal Supremo, mientras dure dicha condición de inactividad o de baja voluntaria;
(4) los abogados y las abogadas que se hayan separado del ejercicio de la profesión de forma permanente y quie-nes, si se readmiten, corresponderá al Tribunal Supremo *261determinar cómo cumplirán con las disposiciones de este Reglamento;
(5) quienes el Tribunal Supremo admita a la profesión durante los 3 años siguientes a la fecha de admisión inicial al ejercicio de la abogacía;
(6) quienes hayan completado un grado de Maestría en Derecho o Doctorado en Ciencias Jurídicas, o su equiva-lente en Derecho, en alguna facultad de Derecho recono-cida por la American Bar Association, el Tribunal Supremo de Puerto Rico o una entidad equivalente durante los 3 años siguientes a la fecha de obtención del grado;
(7) los y las profesionales del Derecho que solicitan ante la Junta de Educación Jurídica Continua y obtienen una exoneración por razones de justa causa durante el pe-riodo de tiempo concedido;
(8) los y las miembros de los organismos del Tribunal Supremo siguientes:
(a) Comisión de Disciplina Judicial
(b) Comisión de Evaluación Judicial
(c) Junta Examinadora de Aspirantes al Ejercicio de la Abogacía y la Notaría
(d) Comisión de Reputación de Aspirantes al Ejerci-cio de la Abogacía
(e) Junta de Educación Jurídica Continua
(f) Comités de redactores(as) y correctores(as) de las reválidas general y notarial
(g) profesional del Derecho, mientras dure su desig-nación, que sirva en otros comités, comisiones o juntas que, ajuicio del Tribunal Supremo, deban ser relevados de cum-plir con el Programa de Educación Jurídica Continua;
(9) las personas miembros de los siguientes organis-mos del Tribunal Federal de Distrito para el Distrito de Puerto Rico:
(a) Comité de Reválida Federal
(b) Comité de Admisiones a la Práctica del Tribunal Federal, y
*262(10) quienes se dediquen a la enseñanza del Derecho a tiempo completo en facultades de Derecho reconocidas por el Tribunal Supremo o por la American Bar Association, mientras desempeñen esa función.

Regla 5. Definiciones

(A) Abogado activo o abogada activa - quien el Tribunal Supremo ha admitido al ejercicio de la profesión.
(B) Abogado inactivo o abogada inactiva - a quien el Tribunal Supremo ha autorizado el cambio a estatus de abo-gado inactivo o abogada inactiva en el Registro Único de Abogados y Abogadas del Tribunal Supremo.
(C) Acomodo razonable - ajuste lógico y razonable a los requisitos establecidos en este Reglamento para la acredi-tación de la educación jurídica continua que atenúe el efecto que pudiera tener el impedimento en la capacidad del o de la profesional del Derecho para obtener un apro-vechamiento efectivo de los cursos, sin que este ajuste re-dunde cualquiera de los siguientes:
(1) alterar fundamentalmente el objetivo del Pro-grama de Educación Jurídica Continua, que es alentar y contribuir al mejoramiento profesional mediante el aprove-chamiento efectivo y óptimo de todo curso ofrecido, o
(2) imponer una carga indebida al Tribunal Supremo y a la Junta de Educación Jurídica Continua en la función administrativa de certificar el cumplimiento del requisito de educación jurídica continua.
(D) Certificado de participación - se refiere al documento emitido por un proveedor o una proveedora certificando la participación de un o una profesional del Derecho en un curso o actividad relacionada con la educación jurídica continua. Incluye, como mínimo, el título y la fecha del curso, el nombre de la persona participante y las horas contacto completadas por el o la profesional del Derecho.
*263(E) Curso aprobado - curso de educación jurídica continua aprobado por el Programa que cumple con todos los requisitos establecidos en este Reglamento.
(F) Curso de educación jurídica continua - toda activi-dad educativa dirigida a los y a las profesionales del Dere-cho para su mejoramiento profesional, diseñada con el fin de que adquieran, desarrollen y mantengan los conoci-mientos y las destrezas necesarias para el desempeño de la abogacía y la notaría dentro de los más altos niveles de calidad y competencia.
(G) Cursos preaprobados - cursos ofrecidos por las enti-dades incluidas en la Regla 18(B).
(H) Director o Directora - persona designada para ejer-cer la función de Director Ejecutivo o Directora Ejecutiva del Programa.
(I) Divulgación efectiva - anunciar el ofrecimiento del curso a toda persona miembro de la profesión legal me-diante la publicación en periódicos de circulación general, radio, correo electrónico o cualquier otro medio de divulga-ción alterno.
(J) Educación a distancia - métodos de enseñanza y aprendizaje, sincronizados o no, en los cuales la persona recurso está separada en tiempo o espacio de los y las participantes. Incluye, pero no se limita a, teleconferen-cias, seminarios en vivo transmitidos por Internet, audio o videoconferencias en línea o pregrabadas.
(K) Entidad profesional privada - bufete, sociedad, cor-poración profesional, organización o entidad privada dedi-cada principalmente al ejercicio de la profesión legal.
(L) Entidad profesional pública - cualquier organización o entidad perteneciente a una agencia, un departamento, una corporación, una entidad o un organismo de las tres ramas de gobierno estatal y federal, y de los municipios.
(M) Horas crédito - horas dedicadas a la asistencia a un curso o seminario de educación jurídica continua ofrecido por un proveedor o una proveedora.
*264(N) Junta - Junta de Educación Jurídica Continua creada por este Reglamento para administrar el cumpli-miento del requisito de educación jurídica continua, inclu-yendo el desarrollo y la recomendación de programas espe-cíficos sujetos a la aprobación del Tribunal Supremo.
(O) Mecanismos de comprobación de asistencia - se re-fiere a los métodos tecnológicos utilizados por el proveedor o la proveedora para constatar la participación del o de la profesional del Derecho en el curso, en conformidad con los parámetros establecidos por la Junta. Incluye los mecanis-mos que permitan registrar la participación durante el curso, el tiempo que tomó completarlo y la fecha en que el o la profesional del Derecho lo completó.
(P) Periodo de cumplimiento - periodo de 3 años dentro del cual se deberá cumplir con las 24 horas de educación jurídica continua según dispone la Regla 29 de este Regla-mento y en conformidad con el mecanismo escalonado de cumplimiento que autoriza esta Regla.
(Q) Profesional del Derecho - toda persona autorizada por el Tribunal Supremo a ejercer la abogacía en Puerto Rico, excepto las admitidas a practicar la abogacía por cortesía.
(R) Programa - Programa de Educación Jurídica Continua establecido por el Tribunal Supremo, al amparo de su poder inherente para reglamentar la profesión jurídica, como un programa mandatorio para contribuir al mejora-miento de la profesión legal.
(S) Proveedor o proveedora - persona natural o jurídica que ofrece cursos de educación jurídica continua en confor-midad con las disposiciones de este Reglamento.
Capítulo II. Junta de Educación Jurídica Continua

Regla 6. Miembros; nombramiento, facultades y limi-taciones

(A) El Tribunal Supremo nombrará una Junta para velar por el cumplimiento de los requisitos contenidos en este *265Reglamento. Esta Junta contará con 11 miembros que ren-dirán servicios ad honorem.
(B) Se nombrará el Presidente o la Presidenta de la Junta por el término de 5 años. Las demás personas miem-bros de la Junta se nombrarán de forma escalonada por términos de 2, 3, 4 y 5 años.
(C) Los y las miembros de la Junta permanecerán en sus puestos hasta tanto se nombre quien les suceda. Si surge alguna vacante, quien suceda ejercerá su puesto por el término restante.
(D) Las funciones de la Junta serán las siguientes:
(1) Certificar el cumplimiento del requisito de educa-ción jurídica continua.
(2) Considerar casos de incumplimiento y someter al Tribunal Supremo el correspondiente informe con sus de-terminaciones y recomendaciones para la acción que co-rresponda, luego de haberle dado a la persona afectada la oportunidad de ser oída.
(3) Eximir del cumplimiento con los requisitos de edu-cación jurídica continua al o a la profesional del Derecho que haya demostrado justa causa.
(4) Evaluar y recomendar la aprobación de proveedo-res y proveedoras.
(5) Preparar informes periódicos al Tribunal Supremo que contengan recomendaciones sobre cómo mejorar el funcionamiento de la educación jurídica continua.
(6) Adoptar las reglas necesarias para la administra-ción eficiente de este Reglamento.
(E) El Presidente o la Presidenta de la Junta tendrá facultad para designar de entre sus miembros un Presi-dente Interino o una Presidenta Interina que le sustituya en cualquier momento durante su ausencia.
(F) La Junta tendrá la facultad para crear comités y subcomités de trabajo compuestos por un mínimo de 3 miembros con el fin de atender aquellos asuntos particula-res que así entienda.
*266(G) Durante el periodo de su incumbencia, ninguna persona miembro de la Junta podrá ser proveedor o provee-dora ni tener interés pecuniario o participación en los nego-cios de las entidades proveedoras de educación jurídica continua. Tampoco podrá participar como recurso en las ac-tividades desarrolladas por los proveedores o las proveedo-ras al amparo del Programa. Esta prohibición no aplicará cuando un Juez o una Jueza que sea miembro de la Junta participe como recurso en las actividades de educación jurí-dica auspiciadas por la Academia Judicial Puertorriqueña.
Regla 7. Reuniones
(A) El Presidente o la Presidenta convocará las reunio-nes de la Junta. Podrá delegar esta facultad al Director o a la Directora.
(B) Las reuniones se celebrarán personalmente, por vía telefónica, videoconferencia u otro medio electrónico con-fiable, según lo acuerde la Junta, en la fecha, hora y lugar señalados en la convocatoria. La participación en las reu-niones podrá efectuarse por teléfono, videoconferencia u otro medio electrónico confiable, siempre y cuando no se afecten ni interrumpan los procesos.
(C) Constituirá cuórum la presencia de 4 miembros. To-das las decisiones se aprobarán por la mayoría de los y las miembros presentes.
(D) Los asuntos que requieran atención inmediata po-drán consultarse a los y las miembros ausentes, ya sea por teléfono, vía facsímil o por correo electrónico.
(E) Se grabarán las reuniones cuando la Junta así lo determine. Sus deliberaciones serán de naturaleza confidencial.
(F) Se preparará la minuta correspondiente para cada reunión, la cual deberá incluir un resumen de los asuntos discutidos y todos los acuerdos a que llegue la Junta.
(G) Los y las miembros asistirán a las reuniones. Si tie-nen inconvenientes que impidan su presencia, deberán notificarlo.
*267(H)Los y las miembros revisarán las minutas y presen-tarán cualquier objeción por escrito, por teléfono, vía facsí-mil, por correo electrónico antes de la reunión o personal-mente durante ésta. De no presentar alguna objeción, se considerará aprobada la minuta para todos los efectos, sin necesidad de traer el asunto nuevamente a la considera-ción de la Junta.

Regla 8. Director o Directora

El Tribunal Supremo nombrará un Director o una Directora, quien estará a cargo de la dirección administrativa del Programa.

Regla 9. Funciones del Director o de la Directora

El Director o la Directora es el funcionario administra-tivo o la funcionaría administrativa del Programa con las funciones necesarias para implementar este Reglamento. Entre otras, ejercerá las funciones siguientes:
(A) certificar proveedores;
(B) aprobar cursos de educación jurídica continua;
(C) custodiar y mantener bajo control todos los docu-mentos, los registros, los expedientes y el equipo;
(D) expedir certificaciones a tenor de este Reglamento;
(E) dirigir, coordinar y supervisar el personal adminis-trativo de la Junta;
(F) preparar las minutas de las sesiones de la Junta;
(G) evaluar situaciones de incumplimiento con los tér-minos y requisitos de este Reglamento y recomendar la acción correspondiente;
(H) someter recomendaciones sobre cualquier otro asunto relacionado con el descargo de sus funciones y la administración eficiente de este Reglamento;
(I) administrar el fondo de becas que establezca la Junta, y
(J) realizar cualquier otra función necesaria para el cumplimiento de lo establecido en este Reglamento.
*268Capítulo III. Acreditación de educación jurídica continua

Regla 10. Curso acreditable; requisitos

Para propósitos de acreditación, todo curso de educación jurídica continua cumplirá con los requisitos siguientes:
(A) tener un alto contenido intelectual y práctico rela-cionado con el ejercicio de la abogacía, la notaría o con los deberes y obligaciones éticas de los y las profesionales del Derecho;
(B) contribuir directamente al desarrollo de la compe-tencia y destrezas profesionales para el ejercicio de la abo-gacía o la notaría;
(C) incluir materiales educativos con un alto nivel de calidad que se entregarán a cada participante en o antes de la fecha del curso, ya sea de forma impresa o electró-nica;
(D) reflejar en sus contenidos que las personas recursos le han dedicado el tiempo necesario y que, en efecto, serán útiles para el mejoramiento académico de quienes ejercen la profesión;
(E) ser ofrecidos en un lugar y ambiente propicios, con el equipo electrónico o técnico necesario, en un espacio sufi-ciente para la matrícula y que contribuyan a lograr una experiencia educativa enriquecedora para los y las partici-pantes;
(F) brindar la oportunidad de hacer preguntas directa-mente a las personas recursos o a las cualificadas para contestar, ya sea personalmente, por escrito o a través de los medios electrónicos o de la tecnología utilizada.

Regla 11. Aprobación y acreditación de cursos; requi-sitos

(A)(1) El proveedor o la proveedora deberá cumplir con los requisitos siguientes para que se evalúe su curso:
(a) Presentará la solicitud para la aprobación de un curso en el formulario adoptado por la Junta no menos de *26945 días antes de la fecha de ofrecimiento del curso, excepto que el Director o la Directora acorte por justa causa este término. La presentación tardía podrá conllevar la devolu-ción de la solicitud.
(b) Incluirá con la solicitud la información y los ane-jos que acrediten lo siguiente:
(i) título, descripción general del curso, objetivos educativos y metodología
(ii) lugar, fecha y hora
(iii) tiempo de duración y horas contacto
(iv) tiempo atribuible a aspectos éticos o de notaría, si aplica
(v) bosquejo del contenido con la descripción de los temas y la identificación de las fuentes de derecho aplica-bles
(vi) nombre de las personas recursos, sus cualifica-ciones profesionales y acreditación de que, para fines del Programa, no incumplen con los requisitos de educación jurídica continua
(vii) copia de los materiales que se distribuirán o mostrarán a los y las profesionales del Derecho participan-tes, materiales que, si el Director o la Directora lo autoriza así, podrán entregarse 10 días antes del ofrecimiento del curso, siempre que describa en detalle su contenido en la solicitud
(viii) precio del curso
(ix) nombre, dirección, número de teléfono, número de fax y correo electrónico del proveedor o de la proveedora.
(c) deberá surgir de la solicitud y sus anejos que el curso cumple con los requisitos de la Regla 10 de este Reglamento.
(A)(2) La decisión del Director o de la Directora en torno a la aprobación de un curso se notificará al proveedor o a la proveedora no más tarde de los 15 días siguientes de pre-sentada la solicitud o la notificación de repetición. Toda *270solicitud o notificación de repetición incompleta por falta de información o documentos, se devolverá y considerará como no presentada para los efectos del Reglamento. Si el Director o la Directora no notifica su decisión dentro del término de 15 días provisto en esta Regla, el curso se dará por aprobado.
(A)(3) Dentro de los 30 días siguientes al ofrecimiento del curso, el proveedor o la proveedora presentará ante el Programa lo siguiente:
(a) una lista con los nombres, el número ante el Tribunal Supremo y las horas crédito de los y las profesiona-les del Derecho que tomaron el curso;
(b) una certificación de que el curso estuvo disponible al público y que se administró según informado en la soli-citud o, de haber ocurrido alguna variación, la descripción de ésta con la explicación de cómo la variación no debería afectar la aprobación que se le había impartido al curso;
(c) un informe breve en el formulario adoptado por la Junta sobre la evaluación del curso por los y las profesio-nales del Derecho que lo tomaron, y
(d) una cuota de $3 por cada hora crédito tomada por cada profesional del Derecho.
(A)(4) El proveedor o la proveedora deberá asegurarse que los y las profesionales de Derecho participantes com-pleten la hoja de evaluación provista por el Programa. Los y las miembros de la Junta, así como sus funcionarías y funcionarios administrativos, podrán visitar la actividad educativa a los fines de evaluar el cumplimiento con los requisitos establecidos.
(A)(5) Un curso se considerará aprobado por el periodo de 1 año. El proveedor o la proveedora podrá repetir el curso durante este término siempre que notifique la fecha cuando se ofrecerá nuevamente con al menos 15 días de antelación, excepto que la Junta acorte por justa causa este término. La notificación de repetición incluirá el título *271del curso, el código asignado por el Programa, la(s) feclia(s) en que se ofrecerá(n), una certificación que acredite que el curso se administrará según aprobado originalmente y que está actualizado.
(B) El y la profesional del Derecho deberá cumplir con los requisitos siguientes para que se les acredite el curso de educación jurídica continua:
(1) La solicitud para la acreditación de un curso se presentará dentro de los 6 meses del ofrecimiento del curso, a menos que el Director o la Directora extienda dicho término por justa causa, pero nunca más de 1 año des-pués de haber tomado el curso.
(2) La solicitud se presentará en el formulario adop-tado por la Junta e incluirá la información siguiente:
(a) una descripción general del curso y cualquier material que el proveedor o la proveedora tenga disponible que explique el contenido, el nombre del o de la recurso, el lugar, el día y la hora, el número de horas contacto, el pago de matrícula y el tiempo atribuible a la notaría o a la ética, si aplica;
(b) cualquier dato sobre el proveedor o la provee-dora que sea útil para que se pueda evaluar el historial de éste o ésta y determinar si procede que se acoja la solici-tud, y
(c) un certificado de participación.
(3) De la solicitud y sus anejos deberá surgir que el curso cumple con los requisitos de la Regla 10 de este Reglamento.
(4) Se incluirá un pago equivalente al 5% de la canti-dad pagada por tomar el curso o $15 por hora crédito soli-citada, lo que sea menor.

Regla 12. Cursos ofrecidos por entidades profesiona-les privadas con o sin fines de lucro; requisitos

(A) Las entidades profesionales privadas con o sin fines de lucro con interés en ofrecer un curso para que se le *272acredite como educación jurídica a sus miembros cumpli-rán con lo siguiente:
(1) presentar su solicitud conforme a la Regla 11(A)(1) a (A)(5);
(2) incluir con la solicitud la información y los docu-mentos necesarios para demostrar que el curso cumple con los requisitos de la Regla 10;
(3) acreditar que el curso se ofrecerá a un costo razo-nable, determinado a base de la cantidad que regular-mente se cobra por un curso similar en el mercado de Puerto Rico;
(4) separar, al menos, el 25% de los espacios para que cualquier profesional del Derecho con interés pueda to-marlo como educación jurídica continua;
(5) cumplir con el requisito de divulgación efectiva dispuesto en la Regla 17;
(6) admitir solicitudes de profesionales del Derecho que no están asociados con la entidad profesional privada conforme a los espacios separados al amparo de esta Regla. Si al momento de comenzar a admitir solicitantes, hubiera más solicitudes que espacios disponibles, los y las partici-pantes que se admitan se escogerán de acuerdo con el orden de llegada de las solicitudes, y si alguna persona solicitante admitida cancela o no remite el pago oportunamente, se de-berá escoger de inmediato a un sustituto o a una sustituía, siguiendo el orden de llegada de las solicitudes de quienes no hayan sido previamente escogidos;
(7) dentro de los 30 días siguientes al ofrecimiento del curso,
(a) acreditar que se cumplió con el requisito de divulgación efectiva dispuesto en el inciso (A)(5) de esta Re-gla;
(b) identificar los y las profesionales del Derecho pertenecientes o no a la entidad profesional privada, de manera que se pueda constatar el cumplimiento con la re-*273serva de espacios para profesionales del Derecho no asocia-dos o afiliados a la entidad profesional privada;
(c) cumplir con el requisito dispuesto en la Regla 11(A)(3).
(B) Todo curso aprobado en conformidad con el inciso (A) de esta Regla será acreditado hasta 1/3 del total de horas requeridas en cada periodo de cumplimiento.

Regla 13. Cursos ofrecidos por entidades profesiona-les públicas; requisitos

(A) Las entidades profesionales públicas con interés en ofrecer un curso para que se le acredite como educación jurídica continua a sus empleados y empleadas que sean profesionales del Derecho cumplirán con lo siguiente:
(1) presentar una solicitud en el formulario adoptado por la Junta con no menos de 45 días antes del ofreci-miento del curso, excepto que la Junta acorte por justa causa dicho término;
(2) incluir la información y los documentos necesarios para acreditar que el curso cumple con los requisitos de la Regla 10, y
(3) cumplir con el requisito dispuesto en la Regla 11(A)(3). Cuando el curso ofrecido por la entidad profesio-nal pública a sus empleados y empleadas sea libre de costo, no corresponderá el pago de cuota de $3 por cada hora crédito tomada por cada profesional del Derecho.

Regla 14. Cómputo de créditos

Las 24 horas crédito de educación jurídica continua se calcularán de la manera siguiente:
(A) una hora crédito consistirá de 60 minutos de parti-cipación en actividades propias de educación legal,
(B) las horas crédito tomadas en exceso del total reque-rido se acreditarán al próximo periodo de cumplimiento siempre que no excedan de 24 y
*274(C) no se acreditarán horas crédito correspondientes a repeticiones de cursos de educación jurídica continua a me-nos que haya transcurrido 1 año (365 días) a partir de cada ofrecimiento.

Regla 15. Cursos ofrecidos a distancia

(A) Se podrán acreditar cursos que se ofrezcan a distan-cia en los cuales se utilicen métodos de enseñanza y apren-dizaje, ya sean sincronizados o no sincronizados, siempre que existan mecanismos de comprobación de asistencia y cumplan con las disposiciones de la Regla 10 de este Reglamento.
(B) La solicitud para la aprobación de un curso a distan-cia cumplirá con los requisitos de la Regla 11 de este Reglamento.
(C) Se considerarán “métodos sincronizados” aquellos en los que la interacción entre la persona recurso y el o la participante sea simultánea. Se considerarán “métodos no sincronizados” aquellos en los que la comunicación entre la persona recurso y el o la participante sea diferida.
(D) No se acreditarán horas crédito tomadas mediante autoestudio.

Regla 16. Acreditación de actividades relacionadas con la educación jurídica continua

El o la profesional del Derecho podrá solicitar al Pro-grama que le acredite como horas crédito de educación ju-rídica continua aquellas actividades educativas que no es-tén diseñadas exclusivamente como cursos de educación jurídica continua, siempre que cumplan con lo siguiente:
(A) tener un alto contenido intelectual y práctico, rela-cionado con el ejercicio de la abogacía o la notaría, o con los deberes y las obligaciones éticas de los profesionales del Derecho, y
*275(B) contribuir directamente al desarrollo de la compe-tencia y las destrezas profesionales para el ejercicio de la abogacía o la notaría.
La Junta, en el ejercicio de su discreción, determinará si considera favorablemente la solicitud que por virtud de esta Regla presente el o la profesional del Derecho. Este último deberá acompañar con su solicitud el certificado de participación emitido por la entidad auspiciadora que in-cluya un total de horas contacto, un prontuario o materia-les de dicha actividad y una cuota de $15 por actividad solicitada. De considerar favorablemente tal solicitud, la Junta tendrá la facultad de realizar los ajustes necesarios entre el tiempo contacto y el tiempo acreditable hasta un máximo de 12 créditos de educación jurídica continua por periodo de cumplimiento.

Regla 17. Requisito de divulgación efectiva

(A) El proveedor o la proveedora que solicite la aproba-ción de un curso para acreditación podrá publicar sus ofre-cimientos en cualquiera de los mecanismos a través de los cuales se realice una divulgación efectiva dirigida a los y las profesionales del Derecho que pudieran tener interés en tomar los cursos. Una vez aprobado el curso, el provee-dor o la proveedora deberá anunciarlo según la definición de la Regla 5(1).
(B) La Junta divulgará a través del Portal de la Rama Judicial los cursos aprobados a base de la información que conste en sus expedientes administrativos, la cual se man-tendrá actualizada.
Capítulo IV. Proveedores y proveedoras

Regla 18. Proveedores y proveedoras; requisitos

(A) Cualquier persona natural o jurídica que demuestre su capacidad para ofrecer cursos de educación jurídica con*276tinua podrá considerarse proveedor o proveedora si cumple con los requisitos siguientes:
(1) demostrar que la misión de cada curso que admi-nistra o de su programa de educación es el mejoramiento de los y las profesionales del Derecho a través de la educa-ción jurídica continua,
(2) demostrar que posee la solvencia económica nece-saria para administrar cursos o mantener un programa de educación jurídica continua de la más alta calidad y
(3) comprometerse a cumplir con la misión y los pro-pósitos del Programa.
(B) Se presume que las siguientes organizaciones cum-plen con lo dispuesto en el Capítulo IV de este Reglamento y sus cursos se considerarán preaprobados:
(1) Academia Judicial Puertorriqueña
(2) American Bar Association y sus secciones
(3) American Bankruptcy Institute
(4) American Immigration Lawyers Association
(5) American Law Institute
(6) Association of Defense Trial Attorneys
(7) Asociación de Abogados de Puerto Rico y sus insti-tuciones afiliadas
(8) Colegio de Abogados y Abogadas de Puerto Rico y sus instituciones afiliadas
(9) Colegio de Notarios de Puerto Rico
(10) Escuela de Derecho de la Pontificia Universidad Católica de Puerto Rico y sus instituciones afiliadas
(11) Escuela de Derecho de la Universidad de Puerto Rico y sus instituciones afiliadas
(12) Facultad de Derecho de la Universidad Interame-ricana de Puerto Rico y sus instituciones afiliadas
(13) Federal Bar Association
(14) Instituto de Capacitación y Desarrollo del Pensa-miento Jurídico del Departamento de Justicia
(15) National Bar Association
*277(16) National Employment Law Institute
(17) National Institute for Trial Advocacy
(18) National Judicial College
(19) The Judge Advocate General’s School of the US Army
(20) Cualquier otra institución que la Junta incluya mediante Resolución.
Una vez ofrecido un curso preaprobado, el proveedor o la proveedora cumplirá con la Regla 11(A)(3)(a) y 11(A)(3)(d) de este Reglamento acreditará que la(s) persona(s) recur-so(s) no incumplen al momento de ofrecer el curso y comple-tará y presentará el formulario correspondiente. En aque-llos casos en que el o la profesional del Derecho solicite la acreditación, cumplirá con la Regla 11(B)(1), 11(B)(2)(c) y 11(B)(4) de este Reglamento. El Director o la Directora ten-drá la facultad de denegar un curso preaprobado al determi-nar, por escrito y de forma fundamentada, que el curso no cumple con la Regla 10.
(C) El Director o la Directora tendrá la facultad de re-querir la información que entienda pertinente para corro-borar que los cursos ofrecidos cumplen con los requisitos establecidos reglamentariamente.

Regla 19. Proveedores y proveedoras; solicitud

La persona natural o jurídica que interese ser proveedor o proveedora de cursos de educación jurídica continua de-berá presentar ante la Junta la información siguiente:
(A) nombre del proveedor o de la proveedora, dirección, número de teléfono, número de fax, correo electrónico y dirección de página web, si alguna;
(B) nombre y título de la persona contacto;
(C) descripción de su experiencia en el campo jurídico, de sus facilidades físicas y de la preparación de las perso-nas a cargo de la organización, enseñanza y supervisión de los cursos;
*278(D) Certificado de Cumplimiento (Good Standing) expe-dido por el Departamento de Estado cuando se trate de una corporación;
(E) declaración de que se compromete a cumplir con la misión del Programa y con todos los requisitos establecidos por el Tribunal Supremo en este Reglamento y en disposi-ciones relacionadas.

Regla 20. Deberes del proveedor y de la proveedora sobre aprovechamiento académico

(A) El proveedor o la proveedora realizará evaluaciones continuas y sistemáticas en cuanto a los logros de los obje-tivos educativos, del diseño de programas, de los métodos pedagógicos, del contenido de materiales, de la calidad de los recursos, entre otros.
(B) El Programa solicitará al proveedor o a la provee-dora que rinda informes sobre cómo los mecanismos utili-zados logran el aprovechamiento académico de sus cursos, los objetivos del programa y la continua presencia y parti-cipación real y efectiva de las personas asistentes.
(C) El Programa podrá verificar la eficacia de estos me-canismos a través de los procedimientos que establezca con ese propósito. El proveedor o la proveedora conservará los documentos y expedientes relacionados con el cumpli-miento de esta Regla por un término de 5 años para que el Programa los inspeccione eventualmente.

Regla 21. Recursos

(A) El proveedor o la proveedora establecerá los meca-nismos necesarios que garanticen que las personas recur-sos de educación jurídica continua poseen las cualificacio-nes, la competencia profesional y las destrezas pedagógicas que permiten una enseñanza provechosa de los cursos.
(B) El proveedor o la proveedora acreditará que los y las profesionales del Derecho que fungen como recursos no in-cumplen con los requisitos de educación jurídica continua.

*279
Regla 22. Actividades no relacionadas con la educa-ción jurídica continua

Si el proveedor o la proveedora combina un curso con otras actividades que no son objeto de acreditación por el Programa, expresará en los documentos que rinda el tiempo exacto dedicado a la educación jurídica continua y el tiempo dedicado a la otra actividad.

Regla 23. Deber de proveer acomodo razonable

El proveedor o la proveedora ofrecerá un acomodo razo-nable al o a la profesional del Derecho que lo solicite por razón de algún impedimento, para que pueda cumplir con el requisito de educación jurídica continua obligatoria.

Regla 24. Expedientes de los cursos

(A) El proveedor o la proveedora conservará por un tér-mino de 5 años los expedientes sobre los cursos que haya ofreeido para propósitos de acreditación y los mantendrá a la disposición del Programa para inspección cuando éste los requiera.
(B) Los expedientes incluirán la información esencial para la acreditación de la educación jurídica continua:
(1) identificación de los cursos;
(2) recursos que participaron;
(3) listas de asistencia con las firmas de quienes to-maron los cursos;
(4) evaluaciones de los cursos por parte de los y las profesionales del Derecho que los tomaron;
(5) certificaciones de participación expedidas y certifi-caciones relacionadas;
(6) utilización de mecanismos tecnológicos o de otra índole para la enseñanza en forma individual o a distancia;
(7) informes sobre aprovechamiento académico de los cursos, y
(8) cualquier otra información pertinente.
*280Capítulo V. Procedimientos ante la Junta

Regla 25. Peticiones

(A) Cualquier persona interesada en una determinación de la Junta podrá presentar por escrito cualquiera de las solicitudes siguientes:
(1) Solicitud para ejercer como proveedor o provee-dora en conformidad con las Reglas 18 y 19
(2) Solicitud para la aprobación de cursos a tenor de la Regla 11(A)
(3) Solicitud para la acreditación de cursos conforme con la Regla 11(B)
(4) Solicitud de exoneración a tenor de la Regla 4
(5) Solicitud de apelación a tenor de la Regla 27
(6) Solicitud para la acreditación de actividades rela-cionadas con la educación jurídica continua a tenor de la Regla 16
(7) Cualquier otra petición que pudiera surgir de la aplicación de este Reglamento.
(B) Requisitos
(1) La solicitud se presentará en el formulario apro-bado por la Junta, describirá en forma detallada y precisa el propósito e incluirá los documentos pertinentes que la apoyan. En ausencia de un formulario, la persona intere-sada lo presentará por escrito.
(2) La solicitud para la aprobación y acreditación de cursos incluirá la información requerida en la Regla 11, excepto los proveedores y las proveedoras con cursos prea-probados según la Regla 18(B).

Regla 26. Evaluación; determinación

(A) El Director o la Directora evaluará las solicitudes que hayan sido presentadas debidamente.
(B) El Director o la Directora podrá denegar toda solici-tud que no cumpla con los requisitos de este Reglamento o que esté incompleta.
*281(C) En la evaluación de la solicitud, el Director o la Directora podrá requerir información adicional al o a la solicitante.
(D) El Director o la Directora podrá conceder la solicitud en todo o en parte, o denegarla. En ambos casos, deberá notificar su decisión al o a la solicitante.
(E) Si el Director o la Directora no concede o deniega una solicitud dentro de un término de 45 días, se tendrá por aprobada.

Regla 27. Revisión de las decisiones del Director o de la Directora

(A) Reconsideración de otras solicitudes presentadas ante el Director o la Directora
La persona que no esté conforme con la determinación del Director o de la Directora en cuanto a un asunto podrá solicitarle una reconsideración dentro de los 15 días siguien-tes a la notificación de la decisión. Expresará las razones en que se fundamenta y podrá solicitar la celebración de una vista informal, la que el Director o la Directora concederá a discreción. El Director o la Directora resolverá la reconside-ración dentro de los 10 días siguientes a su presentación, salvo que medie una solicitud para una vista informal, en cuyo caso el término se interrumpirá hasta que el Director o la Directora tome una determinación y así la notifique.
(B) Apelación ante la Junta
La persona que no esté conforme con la determinación en reconsideración del Director o de la Directora podrá pre-sentar ante la Junta un recurso de apelación dentro de los 10 días siguientes a la fecha de notificación de la decisión.
(C) Los términos anteriores son de cumplimiento estricto.

Regla 28. Revisión ante el Tribunal Supremo

Las decisiones de la Junta serán finales. El Tribunal Supremo podrá revisarlas mediante una solicitud de certio-rari que deberá presentarse dentro de los 10 días siguien-*282tes a la notificación de la decisión de la Junta. Dicho tér-mino es de cumplimiento estricto.
Capítulo VI. Cumplimiento por los y las profesionales del Derecho

Regla 29. Cumplimiento

(A) El y la profesional del Derecho activo o activa deberá cumplir con un mínimo de 24 horas crédito de educación jurídica continua en cada periodo de 3 años. De esas 24 horas crédito, al menos 4 deberán dedicarse a cursos de ética profesional. Dentro de las 24 horas crédito requeridas, quie-nes tengan estatus de activo en la notaría al momento de terminar el periodo de cumplimiento deberán tomar al me-nos 6 horas crédito en cursos de derecho notarial. Las horas crédito en exceso del mínimo requerido se podrán acreditar al periodo siguiente siempre que no excedan de 24 horas. Al finalizar cada periodo de cumplimiento, el o la profesional del Derecho deberá asegurar que su cumplimiento está acreditado por el Programa. De haber discrepancia, el o la profesional del Derecho deberá evidenciar el cumplimiento.
(B) El periodo de cumplimiento de cada profesional del Derecho comienza el primer día de su mes de nacimiento y transcurre durante 36 meses hasta el último día del mes anterior al de su nacimiento, a partir de la entrada en vigor del Reglamento o de su admisión a la práctica de la profesión, según aplique.
(C) Toda notificación que requiera este Reglamento se enviará a la dirección que consta en el Registro Unico de Abogados y Abogadas (RUA) del o de la profesional del De-recho para recibir notificaciones.

Regla 30. Incumplimiento

(A) Transcurridos al menos 60 días desde la terminación de cada periodo de cumplimiento, el Programa notificará *283un Aviso de Incumplimiento al o a la profesional del Dere-cho que no haya cumplido con los créditos requeridos.
(B) Emitida la notificación del Aviso de Incumplimiento, el y la profesional del Derecho podrá:
(1) presentar en un término de 30 días una compare-cencia escrita exponiendo las razones que justifiquen su incumplimiento junto con la prueba que sustente sus plan-teamientos, o;
(2) solicitar por escrito, en un término de 15 días, la celebración de una vista informal, la cual se concederá a discreción del Director o de la Directora. En la solicitud, el o la profesional del Derecho deberá exponer las razones por las cuales considera que no puede presentar sus argumen-tos por escrito y que justifican la celebración de una vista informal en su caso.
(C) Si el o la profesional del Derecho no presenta alguna comparecencia escrita ni solicita la celebración de una vista informal dentro del término dispuesto en el inciso (B), se entenderá que el Aviso de Incumplimiento se emitió correctamente y que se le brindó al o a la profesional del Derecho la oportunidad de exponer sus argumentos y obje-ciones, por lo que éste deberá cumplir con las horas crédito requeridas dentro del término de 60 días a partir de la notificación del Aviso de Incumplimiento.
(D)„ Si el o la profesional del Derecho presenta alguna comparecencia escrita con relación al Aviso de Incumpli-miento o solicita la celebración de una vista informal dentro de los términos dispuestos en el inciso (B) de esta Regla, el Director o la Directora evaluará las razones expuestas y emitirá la determinación que proceda, conforme a la regla-mentación aplicable. Toda determinación del Director o de la Directora se notificará oportunamente al o a la profesio-nal del Derecho a que se refiera. La presentación de alguna comparecencia escrita con relación al Aviso de Incumpli-miento o la solicitud para la celebración de una vista informal no tendrá el efecto de interrumpir automáticamente el término dispuesto en el inciso (C) de la Regla.
*284(E) El y la profesional del Derecho a quien se le notifi-que un Aviso de Incumplimiento deberá pagar una multa de $50 en un periodo de 60 días a partir de la notificación. El haber optado por alguna de las alternativas dispuestas en esta Regla o el haber cumplido con las horas créditos requeridas luego de emitido un Aviso de Incumplimiento no eximirá al o a la profesional del Derecho del pago de la multa salvo que acredite que ha cumplido durante el pe-riodo de cumplimiento correspondiente.

Regla 31. Vista informal

(A) En los casos en que el Director o la Directora conceda una vista informal solicitada en conformidad con lo dis-puesto en la Regla 30, citará por escrito al o a la profesional del Derecho. La citación incluirá el propósito de la vista, la fecha, el lugar de celebración y el (los) periodo(s) incumplido(s).
(B) El o la profesional del Derecho que se cite a una vista informal por incumplimiento expondrá las razones que justifiquen su incumplimiento y presentará la prueba de que disponga.
(C) El Director o la Directora evaluará las razones ex-puestas y resolverá lo que proceda conforme a la reglamen-tación aplicable.
(D) Cuando la celebración de la vista informal se delegue en una persona representante autorizada, ésta emitirá un informe con sus recomendaciones al Director o a la Directora.
(E) En caso de incomparecencia, la Junta podrá remitir el asunto directamente al Tribunal Supremo.
(F) Toda determinación del Director o de la Directora se notificará oportunamente al o a la profesional del Derecho a que se refiera.

*285
Regla 32. Incumplimiento; referido a la Junta de Educación Jurídica Continua

(A) El Director o la Directora referirá a la Junta el in-cumplimiento del o de la profesional del Derecho cuando:
(1) transcurridos los 60 días a partir de la notificación del Aviso de Incumplimiento este o esta no haya contestado el mismo, solicitado la celebración de una vista informal, ni acreditado su cumplimiento con las horas crédito requeridas o emitido el pago de la multa por incumplimiento, o cuando
(2) culminado el trámite dispuesto en la Regla 30(D) para la revisión por parte del Director o la Directora de cualquier escrito o contestación al Aviso de Incumpli-miento, el o la profesional del Derecho no haya acreditado el cumplimiento con las horas crédito requeridas o emitido el pago de la multa por incumplimiento.
(B) La Junta examinará el asunto sometido a su consi-deración y emitirá una determinación, la cual se notificará oportunamente al o a la profesional del Derecho a que se refiera.
(C) Culminadas las gestiones dispuestas en este Regla-mento sin que el o la profesional del Derecho haya justifi-cado su incumplimiento, la Junta referirá el asunto al Tribunal Supremo.
(D) Cuando la Junta determine referir al o a la profesio-nal del Derecho al Tribunal Supremo, podrá imponerle una multa de $100. Esta multa será adicional a la dispuesta en la Regla 30(E) de este Reglamento. El cumplimiento con las horas créditos requeridas luego de haberse referido el asunto al Tribunal Supremo no exime al o a la profesional del Derecho del pago de esta multa.

Regla 33. Reinstalación

(A) El o la profesional del Derecho suspendido o suspen-dida por incumplir con los requisitos contenidos en este Reglamento no queda exento o exenta de subsanar el in-cumplimiento por el cual se suspendió ni de tomar el nú-*286mero de horas crédito que el Tribunal Supremo determine que corresponden para el periodo que estaba en curso a la fecha de la suspensión.
(B) El o la profesional del Derecho con interés en que se le reinstale al ejercicio de la profesión, debe solicitarlo por escrito al Tribunal Supremo. En su solicitud hará constar, de manera precisa, la forma en que cumplió con el requi-sito de educación jurídica, según se dispone en el inciso (A).
Capítulo VIL Mecanismos alternos de cumplimiento

Regla 34. Participación como recursos y enseñanza de cursos de Derecho

Los y las profesionales del Derecho que participen como recursos de educación jurídica continua o que ofrezcan cur-sos de Derecho a tiempo parcial en escuelas de Derecho de las universidades reconocidas por el Tribunal Supremo o por la American Bar Association, podrán recibir acredita-ción por esta función cuando presenten ante la Junta su solicitud y la certificación del proveedor o de la proveedora en la que conste su participación y horas de enseñanza.

Regla 35. Publicación de obras de contenido jurídico

Los y las profesionales del Derecho que publiquen libros de contenido jurídico y artículos en revistas jurídicas reco-nocidas recibirán la acreditación por estas publicaciones, que no rebasará 2 periodos de cumplimiento, cuando pre-senten su solicitud con la evidencia pertinente sobre la pu-blicación realizada y las horas dedicadas. Corresponderá al Director o a la Directora y, en última instancia, a la Junta determinar la cantidad de horas crédito que se acreditarán por las publicaciones.
Capítulo VIII. Disposiciones generales

Regla 36. Representación legal de oficio

Los y las profesionales del Derecho que ofrezcan servi-*287cios como resultado de una asignación de oficio del tribunal en procedimientos de naturaleza civil o penal podrán reci-bir acreditación cuando presenten su solicitud con la certi-ficación emitida por el tribunal.
El cómputo para establecer las horas crédito que se con-validarán por el servicio como abogado o abogada de oficio corresponderá a 1 hora crédito general por cada 5 horas de trabajo, hasta un máximo de 5 horas crédito por año natural. El total de horas crédito de educación jurídica continua acumulado no excederá de 12 créditos por periodo de cumplimiento. El sobrante de las horas podrá acreditarse al próximo periodo de cumplimiento, en conformidad con lo dispuesto en este Reglamento.
Las horas de servicio como abogado o abogada de oficio no podrán sustituir el requisito de las 4 horas crédito de Etica Profesional ni el de 6 horas crédito de derecho notarial requeridos por cada periodo de cumplimiento.

Regla 37. Notificaciones del Director, de la Directora o de la Junta; modos de realizarlas

Las notificaciones del Director, de la Directora o de la Junta a los y las profesionales del Derecho, y a los provee-dores y las proveedoras podrán realizarse a través del co-rreo ordinario, vía facsímil o por medios electrónicos.

Regla 38. Confidencialidad

Todo documento relacionado con el requisito de educa-ción jurídica continua se considerará confidencial y no se divulgará, excepto cuando lo solicite el propio abogado o la propia abogada a quien se refiere el documento o cuando sea necesario que se utilice como evidencia en cualquier procedimiento judicial.

Regla 39. Situaciones no previstas

El Director o la Directora, con la aprobación del Presi-dente o de la Presidenta de la Junta, podrá tomar medidas *288para atender situaciones no previstas en la forma como, a su juicio, sirva a los mejores intereses de todas las partes.

Regla 40. Separabilidad

Si por legislación o determinación judicial cualquier dis-posición de este Reglamento se declara nula o ineficaz en todo o en parte, la disposición se tendrá por no puesta y no afectará la validez de las demás disposiciones, las cuales continuarán en todo su vigor y eficacia.

Regla 41. Vigencia

Estas reglas tendrán vigencia inmediata. Se deroga el Reglamento de Educación Jurídica Continua de 1998 y el Reglamento del Programa de Educación Jurídica Continua de 2005. Cualquier iniciativa o procedimiento iniciado bajo ambos Reglamentos derogados continuará vigente, siem-pre y cuando sea compatible con este Reglamento.